      Case 4:16-cv-01129 Document 76 Filed on 05/14/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS

GPM INDUSTRIAL INC.                                              CASE NO.:16-CV-01129
a Florida corporation,

       Plaintiff,
vs.

PDVSA SERVICES, INC., a Delaware
Corporation, and BARIVEN, S.A.
d/b/a BARIVEN CORP, a foreign corporation.

       Defendants.
____________________________________/
           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure(a)(1)(A), Plaintiff, GPM INDUSTRIAL,

INC., and Defendant PDVSA SERVICES, INC., through their respective undersigned counsel,

stipulate to the voluntary dismissal with prejudice by Plaintiffs of the claims against PDVSA

Services, Inc. with prejudice, and stipulate that these parties shall bear their own respective

attorneys’ fees and costs.

       Dated this 14th day of May 2020.

                                                   Respectfully submitted,

                                                   KURZBAN KURZBAN
                                                   TETZELI & PRATT, P.A.
                                                   Pro Hac Vice Attorney for Plaintiff
                                                   2650 SW 27th Avenue, 2d Floor
                                                   Miami, FL 33133
                                                   Tel: 305-444-0060
                                                   Fax: 305-444-3503
                                                   Email: Helena@kktplaw.com

                                                   By:__s/Helena Tetzeli__________
                                                          HELENA TETZELI
                                                          Fla. Bar No. 759820




                                              1
      Case 4:16-cv-01129 Document 76 Filed on 05/14/20 in TXSD Page 2 of 2



                                                      CALDWELL FLETCHER, PC

                                                      By:_s/Caldwell Fletcher________________
                                                             Caldwell Fletcher
                                                             Texas SBN: 07141710
                                                             Federal ID No. 9654
                                                             3401 Allen Parkway, Suite 100
                                                             Houston, Texas 77019
                                                             Phone: (713) 284-1624
                                                             Fax: (713) 583-9883
                                                             caldwell@caldwellfletcherpc.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      GPM INDUSTRIAL, INC.


                                                      By: :    s/Brock Akers____________
                                                              Brock Akers
                                                              The Akers Firm PLLC
                                                              The Clocktower Building
                                                              3401 Allen Parkway, Ste. 101
                                                              Houston, Texas 77019

                                                      ATTORNEY FOR DEFENDANT
                                                      PDVSA SERVICES, INC.


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this instrument has been forward to all known
parties of record as indicated below, in accordance with the Federal Rules of Civil Procedure on
this 14th day of May 2020.

Mr. Brock Akers
The Akers Firm PLLC
The Clocktower Building
3401 Allen Parkway, Ste. 101
Houston, Texas 77019
Via Telefax No. (713) 583-8662

        In the manner specified, either via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notice of Electronic Filing.
                                                              s/Caldwell Fletcher____________
                                                              Caldwell Fletcher



                                                  2
